Citation Nr: 0912635	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a left ear 
infection with scarring of the tympanic membrane.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955. 

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

In the November 2004 rating decision which forms the basis 
for this appeal, service connection was granted for left ear 
hearing loss and residuals of a left ear infection with 
scarring of the tympanic membrane; noncompensable (zero 
percent) disability ratings were assigned for each 
disability.  

In September 2007, the Board remanded these issues for 
further development.  
In a February 2009 Supplemental Statement of the Case (SSOC), 
the VA Appeals Management Center continued the previous 
denials.  The case has been returned to the Board.

Issues not on appeal

In its September 2007 decision, the Board denied the 
Veteran's claim for service connection for tinnitus and right 
ear hearing loss.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  That 
appeal has been dismissed by Order of the Court dated 
September 25, 2008.  Those issues have therefore been 
resolved.  See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a left ear 
infection with scarring of the tympanic membrane is assigned 
a zero percent rating, the maximum rating authorized under 
Diagnostic Code 6211.

2.  A November 2008 VA audiological examination shows that 
the Veteran has an average pure tone threshold of 60 decibels 
in the right ear, with speech recognition ability of 76 
percent; and average pure tone threshold of 63 decibels in 
the left ear, with speech recognition ability of 62 percent.

3.  An August 2004 VA audiological examination shows that the 
Veteran has an average pure tone threshold of 49 decibels in 
the right ear, with speech recognition ability of 100 
percent; and average pure tone threshold of 53 decibels in 
the left ear, with speech recognition ability of 96 percent.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of zero percent for the Veteran's 
service-connected residuals of a left ear infection with 
scarring of the tympanic membrane.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2007).

2.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent rating for the 
Veteran's service-connected left ear hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for residuals of a 
left ear infection with scarring of the tympanic membrane and 
left ear hearing loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In September 2007, the Board remanded the claim to provide 
the Veteran notice pursuant to the then recently enacted case 
of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and to afford the Veteran another 
audiological examination in which the examiner clearly 
reported puretone thresholds for 1000, 2000, 3000, and 4000 
Hertz.  

In September 2007, the AMC provided the Veteran notice 
pursuant to Dingess/Hartman.  This will be discussed in 
greater detail below.  The Veteran underwent a VA 
audiological examination in November 2008.  The report of the 
November 2008 VA examination notes that the frequencies 500 
Hertz thru 4000 Hertz were tested.  [Although the five 
frequencies were listed as "a", "b", "c", "d", and 
"e", it is clear that these are for 500, 1000, 2000, 3000, 
and 4000 Hertz.]
The AMC readjudicated the claim in the February 2009 SSOC.

Based on this record, the Board finds that the agency of 
original jurisdiction has complied with the directives of its 
September 2007 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Court and the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and the AMC informed the Veteran of VA's 
duty to assist him in the development of his claims in 
letters sent in July 2004, September 2007, and March 2008, 
which were specifically intended to address the requirements 
of the VCAA.  

The September 2007 VCAA letter informed the Veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  As for the evidence to be provided by the Veteran, 
in the July 2004 and September 2007 VCAA letters the RO and 
the AMC asked the Veteran to identify and send relevant 
medical evidence.  The RO and the AMC provided the Veteran 
with VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the July 2004 and September 2007 letters, the 
Veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claims.  [VA examinations were 
conducted in August 2004 and November 2008.]

In the July 2004 and September 2007 VCAA letters, the Veteran 
was advised that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.  

In the three VCAA letters, the RO and AMC informed the 
Veteran that he should submit any evidence in his possession 
relevant to his claims, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See, e.g., the September 20, 2007 VCAA letter, page 2.  
The VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the September 
2007 VCAA letter, pages 4-5.



(iii.)  Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  This matter concerns an appeal from initially assigned 
rating decisions and, accordingly, VA's VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement (NOD) with respect to the initial 
rating or effective date assigned following the grant of 
service connection.  See also Goodwin v. Peake, 22 Vet. App. 
28 (2008) [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].

(iv.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
The evidence of record includes VA and private treatment 
records and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The Veteran and his representative have not 
identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a left ear 
infection with scarring of the tympanic membrane.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected residuals of a left ear 
infection with scarring of the tympanic membrane is currently 
rated zero percent disabling under Diagnostic Code 6211 
[tympanic membrane, perforation of].  The Board finds that 
the Veteran's residuals of a left ear infection with scarring 
of the tympanic membrane should be rated under Diagnostic 
Code 6211 given that this Diagnostic Code specifically 
pertains to the Veteran's service-connected disability.  
Neither the Veteran nor his representative is claiming any 
other residuals of the in-service left ear infection.  

In short, the Board can identify no more appropriate 
diagnostic code than Diagnostic Code 6211, and the Veteran 
and his representative have pointed to none.

Schedular rating

Diagnostic Code 6211 provides that a zero percent disability 
rating is warranted for perforation of the tympanic membrane.  
See 38 C.F.R. § 4.87, Diagnostic Code 6211 (2008).  There is 
no higher schedular rating available under this diagnostic 
code.

The Veteran is thus receiving the maximum rating, zero 
percent, for perforation of the tympanic membrane under 
Diagnostic Code 6211.  

Fenderson considerations

The Veteran has appealed the initial disability rating 
assigned by the RO in the November 2004 rating decision.  
However, because the only rating available under Diagnostic 
Code 6211 is zero percent, staged ratings are not for 
application in this case.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.





2.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

The Veteran is seeking an increased disability rating for his 
service-connected left ear hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2008).  He essentially contends that his left ear hearing 
loss disability has so severely compromised the quality of 
his life that monetary compensation is warranted.  

Pertinent law and regulations

The law and regulations generally pertaining to increased 
disability ratings have been set out above.

In general, disability ratings for hearing loss are derived 
from a mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  See 38 
C.F.R. § 4.85 (2008).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
See 38 C.F.R. § 4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(b) (2008).

Analysis

The Veteran's left ear hearing loss is rated as 
noncompensably disabling under Diagnostic Code 6100.

Schedular rating

(i.)  The November 2008 VA audiology examination

A November 2008 VA audiology examination report reveals the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
65
65
60
LEFT
60
60
65
65
63

Puretone threshold averages were 60 decibels in the right ear 
and 63 decibels in the left ear.  Speech discrimination 
scores at that time were 76 percent in the right ear and 62 
percent in the left ear.  [As was discussed above, the 
examiner reported puretone thresholds for frequencies "a", 
"b", "c", "d", and "e."  Based on the examiner's 
comment that 500 Hertz thru 4000 Hertz were tested during the 
examination, it is clear that "a", "b", "c", "d", and 
"e" are 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.]

Under Table VI, the left ear puretone threshold average of 63 
and speech discrimination of 62 result in a numeric 
designation of VI.  Under 38 C.F.R. § 4.85(f), if (as here) 
impaired hearing is service connected in only ear, in order 
to determine the percentage evaluation from Table VII, the 
non service-connected ear will be assigned a Roman numeral 
designation of I.   Entering the category designations of VI 
in the left ear and of I in the right ear into Table VII, 
a disability percentage evaluation of zero percent, or 
noncompensable, is for assignment under Diagnostic Code 6100 
for the left ear hearing loss impairment alone.  

With respect to the provisions of 38 C.F.R. § 4.86(a), the 
examination report reflects that the Veteran has an 
exceptional pattern of hearing impairment in the left ear, 
because all of the specified puretone thresholds are 55 
decibels or higher.  However, entering the puretone threshold 
average of 63 into Table VIa reflects that a numerical 
designation of V for the service-connected left ear is 
warranted.  This is less than the VI numerical designation 
calculated per Table VI.

 In addition, the Veteran's hearing tests do not show a 
result of 30 dB or less at 1000 Hertz and 70 dB or more at 
2000 Hertz, as would be required for application of  38 
C.F.R. § 4.86(b).  

Thus, the results of this examination are consistent with the 
assignment of a noncompensable disability rating.

(ii.)  The August 2004 VA audiology examination

The August 2004 VA audiology examination report reveals the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
50
60
49
LEFT
45
50
55
60
53

Puretone threshold averages were 49 decibels in the right ear 
and 53 decibels in the left ear.  Speech discrimination 
scores at that time were 100 percent in the right ear and 96 
percent in the left ear.  [The Board notes that the November 
2008 and August 2004 VA examinations were conducted by the 
same audiologist.  As above, the examiner reported puretone 
thresholds for frequencies "a", "b", "c", "d", and 
"e".  It is clear that "b", "c", "d", and "e" in the 
report of the August 2004 VA examination are 1000, 2000, 
3000, and 4000 Hertz, respectively.

This examination report yields a numerical designation of I 
for the service-connected left ear [50 to 57 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination].  Combined with a numerical 
designation of I in the right ear per 38 C.F.R. § 4.85(f) 
this results in a zero percent, or noncompensable, rating 
under Diagnostic Code 6100 for the left ear hearing loss.    

The report does not reflect that the Veteran has an 
exceptional pattern of hearing impairment in the left ear -- 
only two of the specified puretone thresholds are 55 decibels 
or higher and the Veteran's hearing tests do not show a 
result of 30 dB or less at 1000 Hertz and 70 dB or more at 
2000 Hertz.  Thus, the provisions of 38 C.F.R. § 4.86 are not 
for application with respect to this examination.

Applying the foregoing criteria to the facts as they pertain 
to the August 2004 VA audiology examination, the Board finds 
that the Veteran's left ear hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  

There is no other relevant medical evidence in the record.

In short, the objective medical evidence of record indicates 
that a zero percent disability rating has been correctly 
assigned by the RO.  The Board thus finds that the Veteran's 
left ear hearing loss was properly assigned a zero percent 
disability rating under Diagnostic Code 6100.

The Board adds that it has no reason to doubt that the 
Veteran experiences left ear hearing loss.  Indeed, the 
presence of hearing loss is a prerequisite for service 
connection.  See 38 C.F.R. § 3.385 (2008).  As for the level 
of hearing loss, as explained above this must be determined 
by appropriate studies, and in this case the studies 
performed indicate a noncompensable level of hearing loss.

Moreover, the record on appeal demonstrates that the Veteran 
has tinnitus.  Tinnitus and hearing loss are disabilities for 
which lay evidence cannot distinguish symptomatology.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
veteran is not competent to distinguish between problems 
caused by the hearing loss and those caused by the tinnitus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the board concludes that the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation for left ear hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the Veteran's 
service-connected left ear hearing loss has not changed 
appreciably since the Veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, April 30, 2004.

Extraschedular consideration

The Veteran has not raised the matter of extraschedular 
consideration for either disability.  See 38 C.F.R. § 
3.321(b) (2008).  Moreover, the Veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual.  Accordingly, the 
matter of entitlement to an extraschedular rating will not be 
considered by the Board.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that ratings in excess of the currently 
assigned zero percent ratings for the Veteran's service-
connected residuals of a left ear infection with scarring of 
the tympanic membrane and left ear hearing loss have not been 
met.  The benefits sought on appeal are denied.  


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a left ear infection with 
scarring of the tympanic membrane is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected left ear hearing loss is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


